



COURT OF APPEAL FOR ONTARIO

CITATION: Karges v. Karges, 2014 ONCA 163

DATE: 20140228

DOCKET: C56286

MacPherson, Cronk and Gillese JJ.A.

BETWEEN

Angela Annette Karges

Applicant (Respondent)

and

Kevin David Karges

Respondent (Appellant)

Tracy Miller, for the appellant

Michelle Dwyer, for the respondent

Heard and released orally: February 26, 2014

On appeal from the order of Justice
Silja S.
Seppi of the Superior Court of Justice,
    dated October 1, 2012.

ENDORSEMENT

[1]

The appellant Kevin Karges appeals from the Order of Seppi J. of the
    Superior Court of Justice dated October 1, 2012, in matrimonial proceedings
    relating to,
inter alia
, custody, child and spousal support, and equalization
    of net family property.

[2]

The appellant contends that, against the backdrop of a consent joint
    custody order, the trial judge erred by designating the respondents home as
    the childrens primary residence and by ordering unequal periods of access to
    the parents.

[3]

We do not accept this submission.  The trial judge carefully reviewed
    the evidence of the parties and the court appointed assessor, Dr. Butkowsky. 
    Her decision on the primary residence issue is fully supported by the record,
    as is her allocation of access time to both parents.  In reaching this
    decision, we are mindful of this courts limited role in reviewing custody and
    access decisions: see
Van de Perre v. Edwards
, 2001 SCC 60, at paras.
    12-13.

[4]

The appellant asserts that the trial judge erred in her child and
    spousal support orders.

[5]

We disagree.  If anything, the trial judges imputation of the
    respondents income ($30,000, even though her actual income in the preceding
    year was $12,513) was generous to the appellant.  Moreover, the evidence at
    trial strongly supported the trial judges conclusions that the respondent had
    a demonstrated need and the appellant had an ability to pay.  As well, the
    trial judge stated that a review could be initiated commencing January, 2015.

[6]

Finally, we see no error in the trial judges calculation of
    equalization, especially in the context of a small number of items and the
    amounts in issue.

[7]

In short, the trial judge provided a comprehensive and sensible analysis
    and disposition in what appears to have been a high conflict matrimonial case. 
    The appeal is dismissed.

[8]

In light of this disposition, it is not necessary to consider the
    appellants costs appeal.

[9]

The respondent is entitled to her costs of the appeal fixed at $20,000
    inclusive of disbursements and HST.  It is ordered that this amount be paid to
    the respondent from the money currently held in court as security for costs and
    the remainder paid to the appellants counsel in trust.

J.C. MacPherson J.A.

E.A. Cronk J.A.

E.E. Gillese
    J.A.


